Citation Nr: 0808356	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of contusion 
of the left knee with left thigh atrophy, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1968 
to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas.  In that decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected contusion of the left 
knee with left thigh atrophy.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  Pursuant to the VCAA, 
receipt of a complete or substantially complete application 
for benefits requires VA to make reasonable efforts to help 
the claimant obtain evidence necessary to substantiate the 
claim.  This duty to assist includes the duty to obtain 
relevant records.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2007).  Additionally, VA is 
required to provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

At a personal hearing conducted before a decision review 
officer at the RO in August 2006, the veteran referenced a 
disability benefits claim that he had filed with the Social 
Security Administration (SSA).  August 2006 hearing 
transcript (2006 T.) at 5-8.  At the personal hearing 
subsequently conducted before the undersigned Veterans Law 
Judge via videoconferencing in January 2008, the veteran 
testified that he has been granted compensation from the 
Social Security Administration (SSA) based in part on his 
left knee disability.  January 2008 hearing transcript 
(2008 T.) at 3, 8.  Indeed, on the day of the hearing, the 
veteran faxed to the Board a copy of the December 2007 SSA 
decision awarding disability benefits to him based on 
"coronary artery disease, depression, degenerative disc 
disease, and osteoarthritis."  Importantly, the SSA decision 
also acknowledged the veteran's left knee pathology.  As no 
attempt has been made to obtain the medical records used as a 
basis of the SSA's grant of disability benefits, a remand is 
necessary to accord the RO, through the AMC, an opportunity 
to procure such documents and to associate them with the 
claims folder.  

Further review of the claims folder indicates that the 
veteran last underwent a VA examination of his left knee in 
June 2006.  Subsequently, the veteran has continued to 
describe persistent left knee pathology, including pain, 
instability, and limitation of motion.  See, e.g., 2006 T. 
at 2-4 and 2008 T. at 3-4, 7.  On remand, therefore, the 
veteran should be accorded a VA examination to determine the 
current nature and extent of his service-connected left knee 
disability.  

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  As the 
VCAA notice letter furnished to the veteran in May 2006 in 
the present case does not comply with the Court's holding in 
Vazquez-Flores, a corrective VCAA notification letter should 
be issued to him on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The RO should provide the veteran 
with VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate the increased rating claim 
for residuals of the contusion of his 
left knee with left thigh atrophy, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or an increase in severity of 
the pertinent disability, and the effect 
that the worsening has on his employment 
and daily life.  

In addition, the RO should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.   

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  Copies of any additional records of 
left knee treatment that the veteran 
has received at the VA Clinic in Hot 
Springs, Arkansas since April 2006 
should be obtained and associated with 
the claims folder.  

3.  The medical records used in support 
of the SSA's December 2007 grant of 
disability benefits to the veteran 
should be obtained and associated with 
his claims folder.  If any such 
documents are not available, that fact 
should be noted in the claims folder.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the residuals of the 
contusion of his left knee with left 
thigh atrophy.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent left knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss the presence 
(including degree), or absence, of 
recurrent subluxation or lateral 
instability, dislocated semilunar 
cartilage (with episodes of "locking," 
pain, and effusion), symptomatic 
removal of semilunar cartilage, 
limitation of flexion, and limitation 
of extension associated with the 
service-connected left knee disability.  

In addition, the examiner should 
discuss whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
left knee disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left knee repeatedly over a 
period of time.  

5.  Following completion of the above, 
the AMC should re-adjudicate the issue 
of entitlement to a disability rating 
greater than 10 percent for the 
service-connected contusion of the left 
knee with left thigh atrophy.  In so 
doing, the AMC should consider the 
appropriateness of increased, including 
separate, ratings pursuant to 
applicable diagnostic codes.  See 
38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261.  If 
the decision remains in any way adverse 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


